Exhibit 10.1

 

Stock PURCHASE AGREEMENT

 

This Stock Purchase Agreement (this “Agreement”) is dated as of 16th December,
2019, between Sharing Economy International Inc., a Nevada corporation (the
“Company”), and the purchaser identified on the signature pages hereto
(including its successors and assigns, a “Purchaser”).

 

WHEREAS, subject to the terms and conditions set forth in this Agreement and
pursuant to Section 4(a)(2) of the Securities Act of 1933, as amended (the
“Securities Act”) and Regulation S as promulgated thereunder (“Regulation S”),
the Company desires to issue and sell to the Purchaser, and the Purchaser,
severally and not jointly, desires to purchase from the Company, securities of
the Company as more fully described in this Agreement.

 

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Company and the Purchaser agree
as follows:

 

ARTICLE I.
DEFINITIONS

 

1.1 Definitions. In addition to the terms defined elsewhere in this Agreement,
for all purposes of this Agreement, the following terms have the meanings set
forth in this Section 1.1:

 

“Affiliate” means any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
Person, as such terms are used in and construed under Rule 405 under the
Securities Act.

 

“Board of Directors” means the board of directors of the Company.

 

“Business Day” means any day except any Saturday, any Sunday, any day which is a
federal legal holiday in the United States or any day on which banking
institutions in the State of New York are authorized or required by law or other
governmental action to close.

 

“Closing” means the closing of the purchase and sale of the Shares pursuant to
Section 2.1.

 

“Closing Date” means the Trading Day on which all of the Transaction Documents
have been executed and delivered by the applicable parties thereto, and all
conditions precedent to (i) the Purchaser’s obligations to pay the Subscription
Amount and (ii) the Company’s obligations to deliver the Shares, in each case,
have been satisfied or waived, provided that such Trading Day shall be no later
than 18th December, 2019.

 

“Commission” means the United States Securities and Exchange Commission.

 

“Common Stock” means the common stock of the Company, par value US$0.001 per
share, and any other class of securities into which such securities may
hereafter be reclassified or changed.

 

1

 

 

“Common Stock Equivalents” means any securities of the Company or the
Subsidiaries which would entitle the holder thereof to acquire at any time
Common Stock, including, without limitation, any debt, preferred stock, right,
option, warrant or other instrument that is at any time convertible into or
exercisable or exchangeable for, or otherwise entitles the holder thereof to
receive, Common Stock.

 

“Effective Date” means the earliest of the date that (a) all of the Shares have
been sold pursuant to Rule 144 or may be sold pursuant to Rule 144 without the
requirement for the Company to be in compliance with the current public
information required under Rule 144 and without volume or manner-of-sale
restrictions, (b) following the one year anniversary of the Closing Date
provided that a holder of Shares is not an Affiliate of the Company, or (c) all
of the Shares may be sold pursuant to an exemption from registration under
Section 4(a)(1) of the Securities Act without volume or manner-of-sale
restrictions and holders have retained from legal counsel a standing written
unqualified opinion that resales may then be made by such holders of the Shares
pursuant to such exemption which opinion shall be in form and substance
reasonably acceptable to such holders.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.

 

“Liens” means a lien, charge pledge, security interest, encumbrance, right of
first refusal, preemptive right or other restriction.

 

“Per Share Purchase Price” equals US$0.2820, subject to adjustment for reverse
and forward stock splits, stock dividends, stock combinations and other similar
transactions of the Common Stock that occur after the date of this Agreement.

 

“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.

 

“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an informal investigation or partial proceeding,
such as a deposition), whether commenced or threatened.

 

“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended or interpreted from time to time, or
any similar rule or regulation hereafter adopted by the Commission having
substantially the same purpose and effect as such Rule.

 

“Shares” means the shares of Common Stock issued or issuable to the Purchaser
pursuant to this Agreement.

 

“Short Sales” means all “short sales” as defined in Rule 200 of Regulation SHO
under the Exchange Act (but shall not be deemed to include locating and/or
borrowing shares of Common Stock). 

 

2

 

 

“Subscription Amount” means the aggregate amount to be paid for Shares purchased
hereunder as specified below the Purchaser’s name on the signature page of this
Agreement and next to the heading “Subscription Amount,” in United States
dollars and in immediately available funds.

 

“Subsidiary” means any subsidiary of the Company, and shall, where applicable,
also include any direct or indirect subsidiary of the Company formed or acquired
after the date hereof.

 

“Trading Day” means a day on which the principal Trading Market is open for
trading.

 

“Trading Market” means any of the following markets or exchanges on which the
Common Stock is listed or quoted for trading on the date in question: the NYSE
MKT, the Nasdaq Capital Market, the Nasdaq Global Market, the Nasdaq Global
Select Market, the New York Stock Exchange or any successors to any of the
foregoing.

 

“Transaction Documents” means this Agreement, all exhibits and schedules hereto
and any other documents or agreements executed in connection with the
transactions contemplated hereunder.

 

“Transfer Agent” means Empire Stock Transfer Inc., the current transfer agent of
the Company, with a mailing address of 1859 Whitney Mesa Dr., Henderson, NV
89014 and a telephone number of (702) 818-5898, and any successor transfer agent
of the Company.

 

ARTICLE II.
PURCHASE AND SALE

 

2.1 Closing. On the Closing Date, upon the terms and subject to the conditions
set forth herein, substantially concurrent with the execution and delivery of
this Agreement by the parties hereto, the Company agrees to sell, and the
Purchaser agrees to purchase, an aggregate of US$705,000 of Shares. The
Purchaser shall deliver to the Company, via wire transfer or a certified check,
immediately available funds equal to such Purchaser’s Subscription Amount as set
forth on the signature page hereto executed by such Purchaser, and the Company
shall deliver to the Purchaser its respective Shares, as determined pursuant to
Section 2.2(a), and the Company and the Purchaser shall deliver the other items
set forth in Section 2.2 deliverable at the Closing. Upon satisfaction of the
covenants and conditions set forth in Sections 2.2 and 2.3, the Closing shall
occur at the offices of Company or such other location as the parties shall
mutually agree.

 

2.2 Deliveries.

 

(a) On or prior to the Closing Date, the Company shall deliver or cause to be
delivered to the Purchaser the following:

 

(i) this Agreement duly executed by the Company;

 



3

 

 

(ii) a copy of the irrevocable instructions to the Transfer Agent instructing
the Transfer Agent to deliver, on an expedited basis, a certificate evidencing a
number of Shares equal to such Purchaser’s Subscription Amount divided by the
Per Share Purchase Price, registered in the name of such Purchaser; and

 

(iii) the Company shall have provided the Purchaser with the Company’s wire
instructions, on Company letterhead and executed by the Chief Operating Officer.

 

(b) On or prior to the Closing Date, the Purchaser shall deliver or cause to be
delivered to the Company the following:

 

(i) this Agreement duly executed by such Purchaser;

 

(ii) such Purchaser’s Subscription Amount by wire transfer to the account
designated by the Company; and

 

(iii) an Investor Questionnaire in the form attached hereto as Exhibit A, duly
executed by the Purchaser.

 

2.3 Closing Conditions.

 

(a) The obligations of the Company hereunder in connection with the Closing are
subject to the following conditions being met:

 

(i) the accuracy in all material respects (or, to the extent representations or
warranties are qualified by materiality or Material Adverse Effect, in all
respects) on the Closing Date of the representations and warranties of the
Purchaser contained herein (unless as of a specific date therein in which case
they shall be accurate as of such date);

 

(ii) all obligations, covenants and agreements of the Purchaser required to be
performed at or prior to the Closing Date shall have been performed; and

 

(iii) the delivery by the Purchaser of the items set forth in Section 2.2(b) of
this Agreement.

 

(b) The obligations of the Purchaser hereunder in connection with the Closing
are subject to the following conditions being met:

 

(i) the accuracy in all material respects (or, to the extent representations or
warranties are qualified by materiality or Material Adverse Effect, in all
respects) when made and on the Closing Date of the representations and
warranties of the Company contained herein (unless as of a specific date therein
in which case they shall be accurate as of such date);

 



4

 

 

(ii) all obligations, covenants and agreements of the Company required to be
performed at or prior to the Closing Date shall have been performed;

 

(iii) the delivery by the Company of the items set forth in Section 2.2(a) of
this Agreement;

 

(iv) there shall have been no Material Adverse Effect with respect to the
Company since the date hereof;

 

(v) all Required Approvals of the Company shall have been obtained; and

 

(vi) from the date hereof to the Closing Date, trading in the Common Stock shall
not have been suspended by the Commission or the Company’s principal Trading
Market, and, at any time prior to the Closing Date, trading in securities
generally as reported by Bloomberg L.P. shall not have been suspended or
limited, or minimum prices shall not have been established on securities whose
trades are reported by such service, or on any Trading Market, nor shall a
banking moratorium have been declared either by the United States or New York
State authorities nor shall there have occurred any material outbreak or
escalation of hostilities or other national or international calamity of such
magnitude in its effect on, or any material adverse change in, any financial
market which, in each case, in the reasonable judgment of such Purchaser, makes
it impracticable or inadvisable to purchase the Shares at the Closing.

 

ARTICLE III.
REPRESENTATIONS AND WARRANTIES

 

3.1 Representations and Warranties of the Company. Except as set forth in the
Disclosure Schedules, which Disclosure Schedules shall be deemed a part hereof
and shall qualify any representation or otherwise made herein to the extent of
the disclosure contained in the corresponding section of the Disclosure
Schedules, the Company hereby makes the following representations and warranties
to the Purchaser:

 

(a) Subsidiaries. The Company owns, directly or indirectly, all of the capital
stock or other equity interests of each Subsidiary free and clear of any Liens,
and all of the issued and outstanding shares of capital stock of each Subsidiary
are validly issued and are fully paid, non-assessable and free of preemptive and
similar rights to subscribe for or purchase securities.

 

(b) Organization and Qualification. The Company and each of the Subsidiaries is
an entity duly incorporated or otherwise organized, validly existing and in good
standing under the laws of the jurisdiction of its incorporation or
organization, with the requisite power and authority to own and use its
properties and assets and to carry on its business as currently conducted.
Neither the Company nor any Subsidiary is in violation nor default of any of the
provisions of its respective certificate or articles of incorporation, bylaws or
other organizational or charter documents. Each of the Company and the
Subsidiaries is duly qualified to conduct business and is in good standing as a
foreign corporation or other entity in each jurisdiction in which the nature of
the business conducted or property owned by it makes such qualification
necessary, except where the failure to be so qualified or in good standing, as
the case may be, could not have or reasonably be expected to result in: (i) a
material adverse effect on the legality, validity or enforceability of any
Transaction Document, (ii) a material adverse effect on the results of
operations, assets, business, prospects or condition (financial or otherwise) of
the Company and the Subsidiaries, taken as a whole, or (iii) a material adverse
effect on the Company’s ability to perform in any material respect on a timely
basis its obligations under any Transaction Document (any of (i), (ii) or (iii),
a “Material Adverse Effect”) and no Proceeding has been instituted in any such
jurisdiction revoking, limiting or curtailing or seeking to revoke, limit or
curtail such power and authority or qualification.

 



5

 

 

(c) Authorization; Enforcement. The Company has the requisite corporate power
and authority to enter into and to consummate the transactions contemplated by
this Agreement and each of the other Transaction Documents and otherwise to
carry out its obligations hereunder and thereunder. The execution and delivery
of each of this Agreement and the other Transaction Documents by the Company and
the consummation by it of the transactions contemplated hereby and thereby have
been duly authorized by all necessary action on the part of the Company and no
further action is required by the Company, the Board of Directors or the
Company’s stockholders in connection herewith or therewith other than in
connection with the Required Approvals. This Agreement and each other
Transaction Document to which it is a party has been (or upon delivery will have
been) duly executed by the Company and, when delivered in accordance with the
terms hereof and thereof, will constitute the valid and binding obligation of
the Company enforceable against the Company in accordance with its terms,
except: (i) as limited by general equitable principles and applicable
bankruptcy, insolvency, reorganization, moratorium and other laws of general
application affecting enforcement of creditors’ rights generally, (ii) as
limited by laws relating to the availability of specific performance, injunctive
relief or other equitable remedies and (iii) insofar as indemnification and
contribution provisions may be limited by applicable law.

 

(d) No Conflicts. The execution, delivery and performance by the Company of this
Agreement and the other Transaction Documents to which it is a party, the
issuance and sale of the Shares and the consummation by it of the transactions
contemplated hereby and thereby do not and will not: (i) conflict with or
violate any provision of the Company’s or any Subsidiary’s certificate or
articles of incorporation, bylaws or other organizational or charter documents,
(ii) conflict with, or constitute a default (or an event that with notice or
lapse of time or both would become a default) under, result in the creation of
any Lien upon any of the properties or assets of the Company or any Subsidiary,
or give to others any rights of termination, amendment, acceleration or
cancellation (with or without notice, lapse of time or both) of, any agreement,
credit facility, debt or other instrument (evidencing a Company or Subsidiary
debt or otherwise) or other understanding to which the Company or any Subsidiary
is a party or by which any property or asset of the Company or any Subsidiary is
bound or affected, or (iii) subject to the Required Approvals, conflict with or
result in a violation of any law, rule, regulation, order, judgment, injunction,
decree or other restriction of any court or governmental authority to which the
Company or a Subsidiary is subject (including federal and state securities laws
and regulations), or by which any property or asset of the Company or a
Subsidiary is bound or affected; except in the case of each of clauses (ii) and
(iii), such as could not have or reasonably be expected to result in a Material
Adverse Effect.

 



6

 

 

(e) Filings, Consents and Approvals. The Company is not required to obtain any
consent, waiver, authorization or order of, give any notice to, or make any
filing or registration with, any court or other federal, state, local or other
governmental authority or other Person in connection with the execution,
delivery and performance by the Company of the Transaction Documents, other
than: (i) the filings required pursuant to Section 4.4 of this Agreement, and
(ii) the notice and/or application(s) to each applicable Trading Market for the
issuance and sale of the Shares and the listing of the Shares for trading
thereon in the time and manner required thereby, and, if necessary
(collectively, the “Required Approvals”).

 

(f) Issuance of the Shares. The Shares are duly authorized and, when issued and
paid for in accordance with the applicable Transaction Documents, will be duly
and validly issued, fully paid and nonassessable, free and clear of all Liens
imposed by the Company other than restrictions on transfer provided for in the
Transaction Documents. The Company has reserved from its duly authorized capital
stock the maximum number of shares of Common Stock issuable pursuant to this
Agreement.

 

(g) Capitalization. The Company has not issued any capital stock since its most
recently filed periodic report under the Exchange Act, other than pursuant to
the exercise of employee stock options under the Company’s stock option plans,
the issuance of shares of Common Stock to employees pursuant to the Company’s
employee stock purchase plans and pursuant to the conversion and/or exercise of
Common Stock Equivalents outstanding as of the date of the most recently filed
periodic report under the Exchange Act. No Person has any right of first
refusal, preemptive right, right of participation, or any similar right to
participate in the transactions contemplated by the Transaction Documents.
Except as a result of the purchase and sale of the Shares, there are no
outstanding options, warrants, scrip rights to subscribe to, calls or
commitments of any character whatsoever relating to, or securities, rights or
obligations convertible into or exercisable or exchangeable for, or giving any
Person any right to subscribe for or acquire any shares of Common Stock or the
capital stock of any Subsidiary, or contracts, commitments, understandings or
arrangements by which the Company or any Subsidiary is or may become bound to
issue additional shares of Common Stock or Common Stock Equivalents or capital
stock of any Subsidiary. The issuance and sale of the Shares will not obligate
the Company or any Subsidiary to issue shares of Common Stock or other
securities to any Person (other than the Purchaser) and will not result in a
right of any holder of Company securities to adjust the exercise, conversion,
exchange or reset price under any of such securities. There are no outstanding
securities or instruments of the Company or any Subsidiary that contain any
redemption or similar provisions, and there are no contracts, commitments,
understandings or arrangements by which the Company or any Subsidiary is or may
become bound to redeem a security of the Company or such Subsidiary. The Company
does not have any stock appreciation rights or “phantom stock” plans or any
similar plan or agreement. All of the outstanding shares of capital stock of the
Company are duly authorized, validly issued, fully paid and nonassessable, have
been issued in compliance with all federal and state securities laws, and none
of such outstanding shares was issued in violation of any preemptive rights or
similar rights to subscribe for or purchase securities. No further approval or
authorization of any stockholder, the Board of Directors or others is required
for the issuance and sale of the Shares.

 



7

 

 

(h) SEC Reports; Financial Statements. The Company is current with all reports,
schedules, forms, statements and other documents required to be filed by the
Company under the Securities Act and the Exchange Act, (the “SEC Reports”). As
of their respective dates, the SEC Reports complied in all material respects
with the requirements of the Securities Act and the Exchange Act, as applicable,
and none of the SEC Reports, when filed, contained any untrue statement of a
material fact or omitted to state a material fact required to be stated therein
or necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading. The financial
statements of the Company included in the SEC Reports comply in all material
respects with applicable accounting requirements and the rules and regulations
of the Commission with respect thereto as in effect at the time of filing. Such
financial statements have been prepared in accordance with United States
generally accepted accounting principles applied on a consistent basis during
the periods involved (“GAAP”), except as may be otherwise specified in such
financial statements or the notes thereto and except that unaudited financial
statements may not contain all footnotes required by GAAP, and fairly present in
all material respects the financial position of the Company and its consolidated
Subsidiaries as of and for the dates thereof and the results of operations and
cash flows for the periods then ended, subject, in the case of unaudited
statements, to normal, immaterial, year-end audit adjustments.

 

(i) Material Changes; Undisclosed Events, Liabilities or Developments. Since the
date of the latest audited financial statements included within the SEC Reports,
except as specifically disclosed in a subsequent SEC Report filed prior to the
date hereof: (i) there has been no event, occurrence or development that has had
or that could reasonably be expected to result in a Material Adverse Effect,
(ii) the Company has not incurred any liabilities (contingent or otherwise)
other than (A) trade payables and accrued expenses incurred in the ordinary
course of business consistent with past practice and (B) liabilities not
required to be reflected in the Company’s financial statements pursuant to GAAP
or disclosed in filings made with the Commission, (iii) the Company has not
altered its method of accounting, and (iv) the Company has not declared or made
any dividend or distribution of cash or other property to its stockholders or
purchased, redeemed or made any agreements to purchase or redeem any shares of
its capital stock. The Company does not have pending before the Commission any
request for confidential treatment of information. Except for the issuance of
the Shares contemplated by this Agreement, no event, liability, fact,
circumstance, occurrence or development has occurred or exists, or is reasonably
expected to occur or exist, with respect to the Company or its Subsidiaries or
their respective businesses, properties, operations, assets or financial
condition, that would be required to be disclosed by the Company under
applicable securities laws at the time this representation is made or deemed
made that has not been publicly disclosed at least one (1) Trading Day prior to
the date that this representation is made.

 



8

 

 

(j) Litigation. There is no action, suit, inquiry, notice of violation,
proceeding or investigation pending or, to the knowledge of the Company,
threatened against or affecting the Company, any Subsidiary or any of their
respective properties before or by any court, arbitrator, governmental or
administrative agency or regulatory authority (federal, state, county, local or
foreign) (collectively, an “Action”) which (i) adversely affects or challenges
the legality, validity or enforceability of any of the Transaction Documents or
the Shares or (ii) could, if there were an unfavorable decision, have or
reasonably be expected to result in a Material Adverse Effect. Neither the
Company nor any Subsidiary, nor any director or officer thereof, is or has been
the subject of any Action involving a claim of violation of or liability under
federal or state securities laws or a claim of breach of fiduciary duty. There
has not been, and to the knowledge of the Company, there is not pending or
contemplated, any investigation by the Commission involving the Company or any
current or former director or officer of the Company. The Commission has not
issued any stop order or other order suspending the effectiveness of any
registration statement filed by the Company or any Subsidiary under the Exchange
Act or the Securities Act.

 

(k) Compliance. Neither the Company nor any Subsidiary: (i) is in default under
or in violation of (and no event has occurred that has not been waived that,
with notice or lapse of time or both, would result in a default by the Company
or any Subsidiary under), nor has the Company or any Subsidiary received notice
of a claim that it is in default under or that it is in violation of, any
indenture, loan or credit agreement or any other agreement or instrument to
which it is a party or by which it or any of its properties is bound (whether or
not such default or violation has been waived), (ii) is in violation of any
judgment, decree, or order of any court, arbitrator or other governmental
authority or (iii) is or has been in violation of any statute, rule, ordinance
or regulation of any governmental authority, including without limitation all
foreign, federal, state and local laws relating to taxes, environmental
protection, occupational health and safety, product quality and safety and
employment and labor matters, except in each case as could not have or
reasonably be expected to result in a Material Adverse Effect.

 

(l) Transactions With Affiliates and Employees. Except as set forth in the SEC
Reports, none of the officers or directors of the Company or any Subsidiary and,
to the knowledge of the Company, none of the employees of the Company or any
Subsidiary is presently a party to any transaction with the Company or any
Subsidiary (other than for services as employees, officers and directors),
including any contract, agreement or other arrangement providing for the
furnishing of services to or by, providing for rental of real or personal
property to or from, providing for the borrowing of money from or lending of
money to or otherwise requiring payments to or from any officer, director or
such employee or, to the knowledge of the Company, any entity in which any
officer, director, or any such employee has a substantial interest or is an
officer, director, trustee, stockholder, member or partner, in each case in
excess of US$120,000 other than for: (i) payment of salary or consulting fees
for services rendered, (ii) reimbursement for expenses incurred on behalf of the
Company and (iii) other employee benefits, including stock option agreements
under any stock option plan of the Company.

 



9

 

 

(m) Private Placement. Assuming the accuracy of the Purchaser’s representations
and warranties set forth in Section 3.2, no registration under the Securities
Act is required for the offer and sale of the Shares by the Company to the
Purchaser as contemplated hereby. The issuance and sale of the Shares hereunder
does not contravene the rules and regulations of the Trading Market.

 

(n) Listing and Maintenance Requirements. The Common Stock is registered
pursuant to Section 12(b) or 12(g) of the Exchange Act, and the Company has
taken no action designed to, or which to its knowledge is likely to have the
effect of, terminating the registration of the Common Stock under the Exchange
Act nor has the Company received any notification that the Commission is
contemplating terminating such registration. The Company is, and has no reason
to believe that it will not in the foreseeable future continue to be, in
compliance with all such listing and maintenance requirements. The Common Stock
is currently eligible for electronic transfer through the Depository Trust
Company or another established clearing corporation and the Company is current
in payment of the fees to the Depository Trust Company (or such other
established clearing corporation) in connection with such electronic transfer.

 

(o) No Integrated Offering. Assuming the accuracy of the Purchaser’s
representations and warranties set forth in Section 3.2, neither the Company,
nor any of its Affiliates, nor any Person acting on its or their behalf has,
directly or indirectly, made any offers or sales of any security or solicited
any offers to buy any security, under circumstances that would cause this
offering of the Shares to be integrated with prior offerings by the Company for
purposes of (i) the Securities Act which would require the registration of any
such securities under the Securities Act, or (ii) any applicable shareholder
approval provisions of any Trading Market on which any of the securities of the
Company are listed or designated.

 

(p) Tax Status. Except for matters that would not, individually or in the
aggregate, have or reasonably be expected to result in a Material Adverse
Effect, the Company and its Subsidiaries each (i) has made or filed all United
States federal, state and local income and all foreign income and franchise tax
returns, reports and declarations required by any jurisdiction to which it is
subject, (ii) has paid all taxes and other governmental assessments and charges
that are material in amount, shown or determined to be due on such returns,
reports and declarations and (iii) has set aside on its books provision
reasonably adequate for the payment of all material taxes for periods subsequent
to the periods to which such returns, reports or declarations apply. There are
no unpaid taxes in any material amount claimed to be due by the taxing authority
of any jurisdiction, and the officers of the Company or of any Subsidiary know
of no basis for any such claim.

 

(q) No General Solicitation. Neither the Company nor any Person acting on behalf
of the Company has offered or sold any of the Shares by any form of general
solicitation or general advertising. The Company has offered the Shares for sale
only to the Purchaser.

 



10

 

 

(r) Acknowledgment Regarding Purchaser’s Purchase of Shares. The Company
acknowledges and agrees that the Purchaser is acting solely in the capacity of
an arm’s length purchaser with respect to the Transaction Documents and the
transactions contemplated thereby. The Company further acknowledges that no
Purchaser is acting as a financial advisor or fiduciary of the Company (or in
any similar capacity) with respect to the Transaction Documents and the
transactions contemplated thereby and any advice given by the Purchaser or any
of its respective representatives or agents in connection with the Transaction
Documents and the transactions contemplated thereby is merely incidental to the
Purchaser’s purchase of the Shares. The Company further represents to the
Purchaser that the Company’s decision to enter into this Agreement and the other
Transaction Documents has been based solely on the independent evaluation of the
transactions contemplated hereby by the Company and its representatives.

 

(s) Acknowledgment Regarding Purchaser’s Trading Activity. Anything in this
Agreement or elsewhere herein to the contrary notwithstanding (except for
Section 3.2(f) hereof), it is understood and acknowledged by the Company that:
(i) the Purchaser has not been asked by the Company to agree, nor has the
Purchaser agreed, to desist from purchasing or selling, long and/or short,
securities of the Company, or “derivative” securities based on securities issued
by the Company or to hold the Shares for any specified term, (ii) past or future
open market or other transactions by the Purchaser, specifically including,
without limitation, Short Sales or “derivative” transactions, before or after
the closing of this or future private placement transactions, may negatively
impact the market price of the Company’s publicly-traded securities, (iii) the
Purchaser, and counter-parties in “derivative” transactions to which any such
Purchaser is a party, directly or indirectly, may presently have a “short”
position in the Common Stock and (iv) the Purchaser shall not be deemed to have
any affiliation with or control over any arm’s length counter-party in any
“derivative” transaction.

 

(t) Regulation M Compliance. The Company has not, and to its knowledge no one
acting on its behalf has, (i) taken, directly or indirectly, any action designed
to cause or to result in the stabilization or manipulation of the price of any
security of the Company to facilitate the sale or resale of any of the Shares,
(ii) sold, bid for, purchased, or paid any compensation for soliciting purchases
of, any of the Shares, or (iii) paid or agreed to pay to any Person any
compensation for soliciting another to purchase any other securities of the
Company.

 

3.2 Representations and Warranties of the Purchaser. The Purchaser hereby
represents and warrants as of the date hereof and as of the Closing Date to the
Company as follows (unless as of a specific date therein, in which case they
shall be accurate as of such date):

 

(a) Organization; Authority. Such Purchaser is either an individual or an entity
duly incorporated or formed, validly existing and in good standing under the
laws of the jurisdiction of its incorporation or formation with full right,
corporate, partnership, limited liability company or similar power and authority
to enter into and to consummate the transactions contemplated by the Transaction
Documents and otherwise to carry out its obligations hereunder and thereunder.
The execution and delivery of the Transaction Documents and performance by such
Purchaser of the transactions contemplated by the Transaction Documents have
been duly authorized by all necessary corporate, partnership, limited liability
company or similar action, as applicable, on the part of such Purchaser. Each
Transaction Document to which it is a party has been duly executed by such
Purchaser, and when delivered by such Purchaser in accordance with the terms
hereof, will constitute the valid and legally binding obligation of such
Purchaser, enforceable against it in accordance with its terms, except: (i) as
limited by general equitable principles and applicable bankruptcy, insolvency,
reorganization, moratorium and other laws of general application affecting
enforcement of creditors’ rights generally, (ii) as limited by laws relating to
the availability of specific performance, injunctive relief or other equitable
remedies and (iii) insofar as indemnification and contribution provisions may be
limited by applicable law.

 



11

 

 

(b) Own Account. Such Purchaser understands that the Shares are “restricted
securities” and have not been registered under the Securities Act or any
applicable state securities law and is acquiring the Shares as principal for its
own account and not with a view to or for distributing or reselling such Shares
or any part thereof in violation of the Securities Act, has no present intention
of distributing any of such Shares in violation of the Securities Act and has no
direct or indirect arrangement or understandings with any other persons to
distribute or regarding the distribution of such Shares in violation of the
Securities Act.

 

(c) Purchaser Status. The Purchaser hereby represents that it has satisfied
itself as to the full observance of the laws of its jurisdiction in connection
with any invitation to subscribe for the Shares or any use of this Agreement,
including (i) the legal requirements within its jurisdiction for the purchase of
the Shares, (ii) any foreign exchange restrictions applicable to such purchase,
(iii) any governmental or other consents that may need to be obtained, and (iv)
the income tax and other tax consequences, if any, that may be relevant to the
purchase, holding, redemption, sale, or transfer of the Shares. The Purchaser’s
subscription and payment for and continued beneficial ownership of the Shares
will not violate any applicable securities or other laws of the Purchaser’s
jurisdiction.

 

(d) Experience of Such Purchaser. Such Purchaser, either alone or together with
its representatives, has such knowledge, sophistication and experience in
business and financial matters so as to be capable of evaluating the merits and
risks of the prospective investment in the Shares, and has so evaluated the
merits and risks of such investment. Such Purchaser is able to bear the economic
risk of an investment in the Shares and, at the present time, is able to afford
a complete loss of such investment.

 

(e) General Solicitation. Such Purchaser is not, to such Purchaser’s knowledge,
purchasing the Shares as a result of any advertisement, article, notice or other
communication regarding the Shares published in any newspaper, magazine or
similar media or broadcast over television or radio or presented at any seminar
or any other general solicitation or general advertisement.

 

(f) Access to Information. Such Purchaser acknowledges that it has had the
opportunity to review the Transaction Documents (including all exhibits and
schedules thereto) and the SEC Reports and has been afforded (i) the opportunity
to ask such questions as it has deemed necessary of, and to receive answers
from, representatives of the Company concerning the terms and conditions of the
offering of the Shares and the merits and risks of investing in the Shares; (ii)
access to information about the Company and its financial condition, results of
operations, business, properties, management and prospects sufficient to enable
it to evaluate its investment; and (iii) the opportunity to obtain such
additional information that the Company possesses or can acquire without
unreasonable effort or expense that is necessary to make an informed investment
decision with respect to the investment. Such Purchaser acknowledges and agrees
that neither the Company nor any Affiliate of the Company has provided such
Purchaser with any information or advice with respect to the Shares nor is such
information or advice necessary or desired.  Neither the Company nor any
Affiliate has made or makes any representation as to the Company or the quality
of the Shares and the Company and any Affiliate may have acquired non-public
information with respect to the Company which such Purchaser agrees need not be
provided to it. 

 



12

 

 

(g) Certain Transactions and Confidentiality. Other than consummating the
transactions contemplated hereunder, such Purchaser has not directly or
indirectly, nor has any Person acting on behalf of or pursuant to any
understanding with such Purchaser, executed any purchases or sales, including
Short Sales, of the securities of the Company during the period commencing as of
the time that such Purchaser first received a term sheet (written or oral) from
the Company or any other Person representing the Company setting forth the
material terms of the transactions contemplated hereunder and ending immediately
prior to the execution hereof. Other than to other Persons party to this
Agreement or to such Purchaser’s representatives, including, without limitation,
its officers, directors, partners, legal and other advisors, agents and
Affiliates, such Purchaser has maintained the confidentiality of all disclosures
made to it in connection with this transaction (including the existence and
terms of this transaction).

 

(i) Regulation S Compliance. Neither the Purchaser nor any person acting on its
behalf has engaged, nor will engage, in any directed selling efforts to a U.S.
Person with respect to the Purchaser’s Shares and the Purchaser and any person
acting on its behalf has complied and will comply with the “offering
restrictions” requirements of Regulation S. The transactions contemplated by
this Agreement have not been pre-arranged with a buyer located in the United
States or with a U.S. Person, and are not part of a plan or scheme to evade the
registration requirements of the Securities Act. Neither the Purchaser nor any
person acting on its behalf has undertaken or carried out any activity for the
purpose of, or that could reasonably be expected to have the effect of,
conditioning the market in the United States, its territories or possessions,
for any of the Purchaser’s Shares. The Purchaser agrees not to cause any
advertisement of the Purchaser’s Shares to be published in any newspaper or
periodical or posted in any public place and not to issue any circular relating
to the Purchaser’s Shares, except such advertisements that include the
statements required by Regulation S, and only offshore and not in the U.S. or
its territories, and only in compliance with any local applicable securities
laws.

 

The Company acknowledges and agrees that the representations contained in this
Section 3.2 shall not modify, amend or affect such Purchaser’s right to rely on
the Company’s representations and warranties contained in this Agreement or any
representations and warranties contained in any other Transaction Document or
any other document or instrument executed and/or delivered in connection with
this Agreement or the consummation of the transactions contemplated hereby.

 



13

 

 

ARTICLE IV.
OTHER AGREEMENTS OF THE PARTIES

 

4.1 Transfer Restrictions.

 

(a) The Shares may only be disposed of in compliance with the Securities Act. In
connection with any transfer of Shares other than pursuant to an effective
registration statement, the Company may require the transferor thereof to
provide to the Company an opinion of counsel selected by the transferor and
reasonably acceptable to the Company, the form and substance of which opinion
shall be reasonably satisfactory to the Company, to the effect that such
transfer does not require registration of such transferred Shares under the
Securities Act. As a condition of transfer, any such transferee shall agree in
writing to be bound by the terms of this Agreement and shall have the rights and
obligations of a Purchaser under this Agreement.

 

(b) The Purchaser understands that the Shares and any securities issued in
respect of or exchange for the Shares, may be notated with one or all of the
following legends, as applicable:

 

“THIS SECURITY HAS NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION IN RELIANCE UPON AN EXEMPTION FROM REGISTRATION UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE
OFFERED OR SOLD EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE
SECURITIES ACT OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION
NOT SUBJECT TO THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT.”

 

“THESE SECURITIES ARE BEING OFFERED TO INVESTORS WHO ARE NOT U.S. PERSONS (AS
DEFINED IN REGULATION S UNDER THE SECURITIES ACT OF 1933, AS AMENDED (“THE
SECURITIES ACT”) AND WITHOUT REGISTRATION WITH THE UNITED STATES SECURITIES AND
EXCHANGE COMMISSION UNDER THE SECURITIES ACT IN RELIANCE UPON REGULATION S
PROMULGATED UNDER THE SECURITIES ACT. TRANSFER OF THESE SECURITIES IS
PROHIBITED, EXCEPT IN ACCORDANCE WITH THE PROVISIONS OF REGULATION S PROMULGATED
UNDER THE SECURITIES ACT, PURSUANT TO REGISTRATION UNDER THE SECURITIES ACT, OR
PURSUANT TO AVAILABLE EXEMPTION FROM REGISTRATION.  HEDGING TRANSACTIONS MAY NOT
BE CONDUCTED UNLESS IN COMPLIANCE WITH THE SECURITIES ACT.”

 



14

 

 

(c) Certificates evidencing the Shares shall not contain any legend (including
the legend set forth in Section 4.1(b) hereof), (i) while a registration
statement covering the resale of such security is effective under the Securities
Act, (ii) following any sale of such Shares pursuant to Rule 144, (iii) if such
Shares are eligible for sale under Rule 144, without the requirement for the
Company to be in compliance with the current public information required under
Rule 144 as to such Shares and without volume or manner-of-sale restrictions, or
(iv) if such legend is not required under applicable requirements of the
Securities Act (including judicial interpretations and pronouncements issued by
the staff of the Commission). If the Shares may be sold under Rule 144 and the
Company is then in compliance with the current public information required under
Rule 144, or if the Shares may be sold under Rule 144 without the requirement
for the Company to be in compliance with the current public information required
under Rule 144 as to such Shares or if such legend is not otherwise required
under applicable requirements of the Securities Act (including judicial
interpretations and pronouncements issued by the staff of the Commission) then
such Shares shall be issued free of all legends. The Company agrees that
following the Effective Date or at such time as such legend is no longer
required under this Section 4.1(c), it will promptly, following the delivery by
a Purchaser to the Company or the Transfer Agent of a certificate representing
Shares issued with a restrictive legend and Transfer Agent’s receipt of any
other information needed to issue a certificate free of legend, deliver or cause
to be delivered to such Purchaser a certificate representing such shares that is
free from all restrictive and other legends. The Company may not make any
notation on its records or give instructions to the Transfer Agent that enlarge
the restrictions on transfer set forth in this Section 4. Certificates for
Shares subject to legend removal hereunder shall be transmitted by the Transfer
Agent to the Purchaser by crediting the account of the Purchaser’s prime broker
with the Depository Trust Company System as directed by such Purchaser. As used
herein, “Standard Settlement Period” means the standard settlement period,
expressed in a number of Trading Days, on the Company’s primary Trading Market
with respect to the Common Stock as in effect on the date of delivery of a
certificate representing Shares issued with a restrictive legend.

 

(d) The Purchaser is not a U.S. Person and hereby agrees as follows:

 

(i) Any resale of the Purchaser’s Shares during the “distribution compliance
period” as defined in Rule 902(f) to Regulation S shall only be made in
compliance with exemptions from registration afforded by Regulation S. Further,
any such sale of the Purchaser’s Shares in any jurisdiction outside of the
United States will be made in compliance with the securities laws of such
jurisdiction. The Purchaser will not offer to sell or sell the Purchaser’s
Shares in any jurisdiction unless the Purchaser obtains all required consents,
if any;

 

(ii) The Purchaser will not, during the period commencing on the date of
issuance of the Purchaser’s Shares and ending on the six-month anniversary of
such date, or such shorter period as may be permitted by Regulation S or other
applicable securities law (the “Restricted Period”), offer, sell, pledge or
otherwise transfer the Purchaser’s Shares in the United States, or to a U.S.
Person for the account or for the benefit of a U.S. Person, or otherwise in a
manner that is not in compliance with Regulation S; and

 



15

 

 

(iii) The Purchaser will, after expiration of the Restricted Period, offer,
sell, pledge or otherwise transfer the Purchaser’s Shares only pursuant to
registration under the Securities Act or an available exemption therefrom and in
accordance with all applicable state and foreign securities laws.

 

(e) The Purchaser agrees with the Company that it will sell any Shares pursuant
to either the registration requirements of the Securities Act, including any
applicable prospectus delivery requirements, or an exemption therefrom, and that
if Shares are sold pursuant to a registration statement, they will be sold in
compliance with the plan of distribution set forth therein, and acknowledges
that the removal of the restrictive legend from certificates representing Shares
as set forth in this Section 4.1 is predicated upon the Company’s reliance upon
this understanding.

 

4.2 Integration. The Company shall not sell, offer for sale or solicit offers to
buy or otherwise negotiate in respect of any security (as defined in Section 2
of the Securities Act) that would be integrated with the offer or sale of the
Shares in a manner that would require the registration under the Securities Act
of the sale of the Shares or that would be integrated with the offer or sale of
the Shares for purposes of the rules and regulations of any Trading Market such
that it would require shareholder approval prior to the closing of such other
transaction unless shareholder approval is obtained before the closing of such
subsequent transaction.

 

4.3 Securities Laws Disclosure; Publicity. The Company shall (a) by 9:30 a.m.
(New York City time) on the fourth Trading Day immediately following the date
hereof, issue a press release disclosing the material terms of the transactions
contemplated hereby, and (b) file a Current Report on Form 8-K, including the
Transaction Documents as exhibits thereto, with the Commission within the time
required by the Exchange Act. From and after the issuance of such press release,
the Company represents to the Purchaser that it shall have publicly disclosed
all material, non-public information delivered to the Purchaser by the Company
or any of its Subsidiaries, or any of their respective officers, directors,
employees or agents in connection with the transactions contemplated by the
Transaction Documents. In addition, effective upon the issuance of such press
release, the Company acknowledges and agrees that any and all confidentiality or
similar obligations under any agreement, whether written or oral, between the
Company, any of its Subsidiaries or any of their respective officers, directors,
agents, employees or Affiliates on the one hand, and the Purchaser or any of its
Affiliates on the other hand, shall terminate. The Company and the Purchaser
shall consult with each other in issuing any other press releases with respect
to the transactions contemplated hereby, and neither the Company nor the
Purchaser shall issue any such press release nor otherwise make any such public
statement without the prior consent of the Company, with respect to any press
release of the Purchaser, or without the prior consent of the purchaser, with
respect to any press release of the Company, which consent shall not
unreasonably be withheld or delayed, except if such disclosure is required by
law, in which case the disclosing party shall promptly provide the other party
with prior notice of such public statement or communication. Notwithstanding the
foregoing, the Company shall not publicly disclose the name of the Purchaser, or
include the name of the Purchaser in any filing with the Commission or any
regulatory agency or Trading Market, without the prior written consent of such
Purchaser, except: (a) as required by federal securities law in connection with
(i) any registration statement for the resale of the Shares and (ii) the filing
of final Transaction Documents with the Commission and (b) to the extent such
disclosure is required by law or Trading Market regulations, in which case the
Company shall provide the Purchaser with prior notice of such disclosure
permitted under this Section 4.4.

 



16

 

 

4.4 Reservation of Common Stock. As of the date hereof, the Company has
reserved, free of preemptive rights, a sufficient number of shares of Common
Stock for the purpose of enabling the Company to issue Shares pursuant to this
Agreement.

 

4.5 Certain Transactions and Confidentiality. The Purchaser covenants that
neither it, nor any Affiliate acting on its behalf or pursuant to any
understanding with it will execute any purchases or sales, including Short
Sales, of any of the Company’s securities during the period commencing with the
execution of this Agreement and ending at such time that the transactions
contemplated by this Agreement are first publicly announced pursuant to the
initial press release as described in Section 4.4.  The Purchaser covenants that
until such time as the transactions contemplated by this Agreement are publicly
disclosed by the Company pursuant to the initial press release as described in
Section 4.4, such Purchaser will maintain the confidentiality of the existence
and terms of this transaction and the information included in the Transaction
Documents and the Disclosure Schedules.  Notwithstanding the foregoing, and
notwithstanding anything contained in this Agreement to the contrary, the
Company expressly acknowledges and agrees that (i) no Purchaser makes any
representation, warranty or covenant hereby that it will not engage in effecting
transactions in any securities of the Company after the time that the
transactions contemplated by this Agreement are first publicly announced
pursuant to the initial press release as described in Section 4.4, (ii) no
Purchaser shall be restricted or prohibited from effecting any transactions in
any securities of the Company in accordance with applicable securities laws from
and after the time that the transactions contemplated by this Agreement are
first publicly announced pursuant to the initial press release as described in
Section 4.4 and (iii) no Purchaser shall have any duty of confidentiality or
duty not to trade in the securities of the Company to the Company or its
Subsidiaries after the issuance of the initial press release as described in
Section 4.4. 

 

4.6 Acknowledgment of Dilution. The Company acknowledges that the issuance of
the Shares may result in dilution of the outstanding shares of Common Stock,
which dilution may be substantial under certain market conditions. The Company
further acknowledges that its obligations under the Transaction Documents,
including, without limitation, its obligation to issue the Shares pursuant to
the Transaction Documents, are unconditional and absolute and not subject to any
right of set off, counterclaim, delay or reduction, regardless of the effect of
any such dilution or any claim the Company may have against the Purchaser and
regardless of the dilutive effect that such issuance may have on the ownership
of the other stockholders of the Company.

 

4.7 Buy Back. During the 13th month after the Closing Date, the Purchaser has
the option to sell the shares to the Company at US$705,000 if the market share
price is lower than US$0.2820.

 

ARTICLE V.
MISCELLANEOUS

 

5.1 Termination.  This Agreement may be terminated by the Purchaser by written
notice to the other parties, if the Closing has not been consummated on or
before 18th December, 2019; provided, however, that such termination will not
affect the right of any party to sue for any breach by any other party (or
parties).

 



17

 

 

5.2 Fees and Expenses. Except as expressly set forth in the Transaction
Documents to the contrary, each party shall pay the fees and expenses of its
advisers, counsel, accountants and other experts, if any, and all other expenses
incurred by such party incident to the negotiation, preparation, execution,
delivery and performance of this Agreement. The Company shall pay all Transfer
Agent fees (including, without limitation, any fees required for same-day
processing of any instruction letter delivered by the Company and any exercise
notice delivered by a Purchaser), stamp taxes and other taxes and duties levied
in connection with the delivery of any Shares to the Purchaser.

 

5.3 Entire Agreement. The Transaction Documents, together with the exhibits and
schedules thereto, contain the entire understanding of the parties with respect
to the subject matter hereof and thereof and supersede all prior agreements and
understandings, oral or written, with respect to such matters, which the parties
acknowledge have been merged into such documents, exhibits and schedules.

 

5.4 Notices. Any and all notices or other communications or deliveries required
or permitted to be provided hereunder shall be in writing and shall be deemed
given and effective on the earliest of: (a) the date of transmission, if such
notice or communication is delivered via facsimile at the facsimile number or
email attachment as set forth on the signature pages attached hereto at or prior
to 5:30 p.m. (New York City time) on a Trading Day, (b) the next Trading Day
after the date of transmission, if such notice or communication is delivered via
facsimile at the facsimile number or email attachment as set forth on the
signature pages attached hereto on a day that is not a Trading Day or later than
5:30 p.m. (New York City time) on any Trading Day, (c) the second (2nd) Trading
Day following the date of mailing, if sent by U.S. nationally recognized
overnight courier service or (d) upon actual receipt by the party to whom such
notice is required to be given. The address for such notices and communications
shall be as set forth on the signature pages attached hereto. To the extent that
any notice provided pursuant to any Transaction Document constitutes, or
contains material, non-public information regarding the Company or any of the
Subsidiaries, the Company shall simultaneously file such notice with the
Commission pursuant to a Current Report on Form 8-K.

 

5.5 Amendments; Waivers. No provision of this Agreement may be waived, modified,
supplemented or amended except in a written instrument signed, in the case of an
amendment, by the Company and the Purchaser. No waiver of any default with
respect to any provision, condition or requirement of this Agreement shall be
deemed to be a continuing waiver in the future or a waiver of any subsequent
default or a waiver of any other provision, condition or requirement hereof, nor
shall any delay or omission of any party to exercise any right hereunder in any
manner impair the exercise of any such right. Any amendment effected in
accordance with this Section 5.5 shall be binding upon the Purchaser and holder
of Shares and the Company.

 

5.6 Headings. The headings herein are for convenience only, do not constitute a
part of this Agreement and shall not be deemed to limit or affect any of the
provisions hereof.

 



18

 

 

5.7 Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties and their successors and permitted assigns. The
Company may not assign this Agreement or any rights or obligations hereunder
without the prior written consent of the Purchaser (other than by merger). The
Purchaser may assign any or all of its rights under this Agreement to any Person
to whom the Purchaser assigns or transfers any Shares, provided that such
transferee agrees in writing to be bound, with respect to the transferred
Shares, by the provisions of the Transaction Documents that apply to the
“Purchaser.”

 

5.8 No Third-Party Beneficiaries. This Agreement is intended for the benefit of
the parties hereto and their respective successors and permitted assigns and is
not for the benefit of, nor may any provision hereof be enforced by, any other
Person, except as otherwise set forth in Section 4.8 and this Section 5.8.

 

5.9 Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of the Transaction Documents shall be governed by
and construed and enforced in accordance with the internal laws of the State of
New York, without regard to the principles of conflicts of law thereof. Each
party agrees that all legal Proceedings concerning the interpretations,
enforcement and defense of the transactions contemplated by this Agreement and
any other Transaction Documents (whether brought against a party hereto or its
respective affiliates, directors, officers, shareholders, partners, members,
employees or agents) shall be commenced exclusively in the state and federal
courts sitting in the City of New York. Each party hereby irrevocably submits to
the exclusive jurisdiction of the state and federal courts sitting in the City
of New York, Borough of Manhattan for the adjudication of any dispute hereunder
or in connection herewith or with any transaction contemplated hereby or
discussed herein (including with respect to the enforcement of any of the
Transaction Documents), and hereby irrevocably waives, and agrees not to assert
in any Action or Proceeding, any claim that it is not personally subject to the
jurisdiction of any such court, that such Action or Proceeding is improper or is
an inconvenient venue for such Proceeding. Each party hereby irrevocably waives
personal service of process and consents to process being served in any such
Action or Proceeding by mailing a copy thereof via registered or certified mail
or overnight delivery (with evidence of delivery) to such party at the address
in effect for notices to it under this Agreement and agrees that such service
shall constitute good and sufficient service of process and notice thereof.
Nothing contained herein shall be deemed to limit in any way any right to serve
process in any other manner permitted by law. If any party hereto shall commence
an Action or Proceeding to enforce any provisions of the Transaction Documents,
then, in addition to the obligations of the Company under Section 4.8, the
prevailing party in such Action or Proceeding shall be reimbursed by the
non-prevailing party for its reasonable attorneys’ fees and other costs and
expenses incurred with the investigation, preparation and prosecution of such
Action or Proceeding.

 

5.10 Survival. The representations and warranties contained herein shall survive
the Closing and the delivery of the Shares.

 

5.11 Execution. This Agreement may be executed in two or more counterparts, all
of which when taken together shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to each other party, it being understood that the parties need not
sign the same counterpart. In the event that any signature is delivered by
facsimile transmission or by e-mail delivery of a “.pdf” format data file, such
signature shall create a valid and binding obligation of the party executing (or
on whose behalf such signature is executed) with the same force and effect as if
such facsimile or “.pdf” signature page were an original thereof.

 



19

 

 

5.12 Severability. If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction to be invalid, illegal,
void or unenforceable, the remainder of the terms, provisions, covenants and
restrictions set forth herein shall remain in full force and effect and shall in
no way be affected, impaired or invalidated, and the parties hereto shall use
their commercially reasonable efforts to find and employ an alternative means to
achieve the same or substantially the same result as that contemplated by such
term, provision, covenant or restriction. It is hereby stipulated and declared
to be the intention of the parties that they would have executed the remaining
terms, provisions, covenants and restrictions without including any of such that
may be hereafter declared invalid, illegal, void or unenforceable.

 

5.13 Rescission and Withdrawal Right. Notwithstanding anything to the contrary
contained in (and without limiting any similar provisions of) any of the other
Transaction Documents, whenever the Purchaser exercises a right, election,
demand or option under a Transaction Document and the Company does not timely
perform its related obligations within the periods therein provided, then such
Purchaser may rescind or withdraw, in its sole discretion from time to time upon
written notice to the Company, any relevant notice, demand or election in whole
or in part without prejudice to its future actions and rights.

 

5.14 Replacement of Shares. If any certificate or instrument evidencing any
Shares is mutilated, lost, stolen or destroyed, the Company shall issue or cause
to be issued in exchange and substitution for and upon cancellation thereof (in
the case of mutilation), or in lieu of and substitution therefor, a new
certificate or instrument, but only upon receipt of evidence reasonably
satisfactory to the Company of such loss, theft or destruction. The applicant
for a new certificate or instrument under such circumstances shall also pay any
reasonable third-party costs (including customary indemnity) associated with the
issuance of such replacement Shares.

 

5.15 Remedies. In addition to being entitled to exercise all rights provided
herein or granted by law, including recovery of damages, the Purchaser and the
Company will be entitled to specific performance under the Transaction
Documents. The parties agree that monetary damages may not be adequate
compensation for any loss incurred by reason of any breach of obligations
contained in the Transaction Documents and hereby agree to waive and not to
assert in any Action for specific performance of any such obligation the defense
that a remedy at law would be adequate.

 

5.16 Payment Set Aside. To the extent that the Company makes a payment or
payments to the Purchaser pursuant to any Transaction Document or a Purchaser
enforces or exercises its rights thereunder, and such payment or payments or the
proceeds of such enforcement or exercise or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside, recovered
from, disgorged by or are required to be refunded, repaid or otherwise restored
to the Company, a trustee, receiver or any other Person under any law
(including, without limitation, any bankruptcy law, state or federal law, common
law or equitable cause of action), then to the extent of any such restoration
the obligation or part thereof originally intended to be satisfied shall be
revived and continued in full force and effect as if such payment had not been
made or such enforcement or setoff had not occurred.

 



20

 

 

5.17 Independent Nature of Purchaser’s Obligations and Rights. The Purchaser has
been represented by its own separate legal counsel in its review and negotiation
of the Transaction Documents.

 

5.18 Saturdays, Sundays, Holidays, etc. If the last or appointed day for the
taking of any action or the expiration of any right required or granted herein
shall not be a Business Day, then such action may be taken or such right may be
exercised on the next succeeding Business Day.

 

5.19 Construction. The parties agree that each of them and/or their respective
counsel have reviewed and had an opportunity to revise the Transaction Documents
and, therefore, the normal rule of construction to the effect that any
ambiguities are to be resolved against the drafting party shall not be employed
in the interpretation of the Transaction Documents or any amendments thereto. In
addition, each and every reference to share prices and shares of Common Stock in
any Transaction Document shall be subject to adjustment for reverse and forward
stock splits, stock dividends, stock combinations and other similar transactions
of the Common Stock that occur after the date of this Agreement.

 

5.20 WAIVER OF JURY TRIAL. IN ANY ACTION, SUIT, OR PROCEEDING IN ANY
JURISDICTION BROUGHT BY ANY PARTY AGAINST ANY OTHER PARTY, THE PARTIES EACH
KNOWINGLY AND INTENTIONALLY, TO THE GREATEST EXTENT PERMITTED BY APPLICABLE LAW,
HEREBY ABSOLUTELY, UNCONDITIONALLY, IRREVOCABLY AND EXPRESSLY WAIVES FOREVER
TRIAL BY JURY.

 

(Signature Pages Follow)

 

21

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

 

SHARING ECONOMY INTERNATIONAL INC.   Address for Notice:
M03, Room 302, 3/F,
Eton Tower,
No. 8 Hyson Avenue,
Causeway Bay, Hong Kong By:     Email: pk.lau@seii.com   Name: Ping Kee Lau    
  Title: Director    

 

With a copy to (which shall not constitute notice):

 

Parkson.yip@seii.com

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK

SIGNATURE PAGE FOR PURCHASER FOLLOWS]

 

 

 

 

 

 

 

[PURCHASER SIGNATURE PAGES TO SECURITIES PURCHASE AGREEMENT]

 

IN WITNESS WHEREOF, the undersigned has caused this Securities Purchase
Agreement to be duly executed by its authorized signatory as of the date first
indicated above.

 

Name of Purchaser:                     SZE MAN
CHEUNG                                                                         

 

Signature of Authorized Signatory of Purchaser:
__________________________________

 

Name of Authorized Signatory:
____________________________________________________

 

Title of Authorized Signatory:
_____________________________________________________

 

Email Address of Authorized Signatory:
______________________________________________

 

Facsimile Number of Authorized Signatory:
_____________________________________________

 

Address for Notice to Purchaser:

 

 

 

 

Address for Delivery of Shares to Purchaser (if not same as address for notice):

 

 

 

 

Subscription Amount: US$705,000

 

Shares: 2,500,000

 

 

 

 

EXHIBIT A

 

INVESTOR QUESTIONNAIRE

 

[See Attached]

 

 

 

 

INVESTOR Questionnaire

 

Dear Investor:

 

The information contained in this questionnaire is being furnished to Sharing
Economy International Inc., a Nevada corporation (the “Company”), in order that
the Company may determine whether acquisition of the Company’s securities (the
“Shares”) may be made by you, as an investor, in light of the requirements of
Regulation S promulgated under the Securities Act of 1933, as amended (the
“Securities Act”). Capitalized terms used herein and not otherwise defined shall
have the meanings ascribed to them in the Stock Purchase Agreement.

 

Information contained in this questionnaire will be kept confidential by the
Company and its agents, employees and representatives. You understand, however,
that the Company may have the need to present it to such parties as it deems
advisable in order to establish the applicability under any federal or state
securities laws of an exemption from registration.

 

In accordance with the foregoing, the following representations and information
are hereby made and furnished by the investor:

 

Please answer all questions. If the answer is “none” or “not applicable,” please
so state.

 

INFORMATION REQUIRED OF EACH PROSPECTIVE INVESTOR:

 

1.A.   If Investor is an Individual:

 

Name:  Sze Man Cheung   Age:   54

 

No. of Dependents:  3   Marital Status:  Married

 

Citizenship:  Hong Kong SAR  

 

If interests are to be jointly held:

 

Name:      Age:   

 

No. of Dependents:      Marital Status:   

 

Citizenship:     

 

B.   If Investor is an Entity:

 

Name        

 

Jurisdiction of Organization:      Date of Formation:   

 

2.A.   If Investor is an Individual:

 

Residence Address:  Flat 209, 2/F, Shing On House, Kwai Shing East Estate, Kwai
Chung, N.T., Hong Kong

 

 

 

 

 

  Mailing Address (if different):        

 

Telephone Number: ___95120077____________________

 

Facsimile Number: ________________________________

 

Email Address: ___pfswz@qq.com___________________

 

B.If Investor is an Entity:

 

  Business Address:        

 



  Mailing Address (if different):        

 

Telephone Number: _______________________________

 

Facsimile Number: ________________________________

 

Email Address: ___________________________________

 

3.If Investor is an Individual:

 

Please describe your current employment, including the name of the business and
any entity by which you are employed and its principal business:

 

  Investor    

 

Please describe any college or graduate degrees held by you: secondary school
graduate                                                                              

 

       

 

4.Is the investor involved in any litigation, which, if an adverse decision
occurred, would materially affect the investor’s financial condition?

 

Yes ____ No ____

 

  If yes, please provide details:        

 

5.The investor is an experienced and sophisticated investor or is advised by a
qualified investment advisor, all as required under the securities laws and
regulations.

 

Yes ____ No ____

 

6.The investor understands the full nature and risk of an investment in the
Shares and can afford the complete loss of the entire investment in the Shares.

 

Yes ____ No ____

 



 

 

 

7.The investor is able to bear the economic risk of an investment in the Shares
for an indefinite period of time and understands that an investment in the
Shares may be illiquid.

 

Yes ____ No ____

 

8.Does the investor have any other investments or contingent liabilities that
the investor reasonably anticipates could cause the need for sudden cash
requirements in excess of cash readily available to the investor?

 

Yes ____ No ____

 

  If yes, please explain:        

 

9.Please describe the investor’s experience as an investor (including amounts
invested) in securities, particularly investments in non-marketable and tax
incentive securities.

 

  Experienced    

 

10.Has the investor participated in other private placements of securities?

 

Yes ____ No ____

 

If yes, please provide detail: Experienced in private placement of US
securities                                                             

 

11.In evaluating the merits and risks of this investment, does the investor
intend to rely upon the advice of the investor’s attorney, accountant or other
advisor?

 

Yes ____ No ____

 

12.If the investor is an entity, was it formed for the specific purpose of
acquiring the Shares offered?

 

Yes ____ No ____

 

13.“Regulation S” Qualification

 

Is the investor (i) a citizen or resident of a country other than the United
States (a “Foreign Citizen”); (ii) an entity organized under the laws of a
jurisdiction other than those of the United States or any state, territory or
possession of the United States (a “Foreign Entity”); (iii) a corporation of
which, in the aggregate, more than one-fourth of the capital stock is owned of
record or voted by Foreign Citizens, Foreign Entities, foreign corporations or
foreign partnerships; or (iv) a general or limited partnership of which any
general or limited partner is a Foreign Citizen, Foreign Entity, foreign
government, foreign corporation or foreign partnership?

 

Yes ____ No ____

 

Please complete the questionnaire attached hereto as Appendix I.

 



 

 

 

14.Further Representations

 

The investor understands that the Company will be relying on the accuracy and
completeness of the investor’s responses to the foregoing questions and the
investor represents and warrants to the Company as follows:

 

(i)The answers to the above questions are complete and correct and may be relied
upon by the Company whether or not the offering in which the investor proposes
to participate is exempt from registration under the Securities Act and the
securities laws of certain states;

 

(ii)The investor will notify the Company immediately of any material change in
any statement made herein occurring prior to the closing of any purchase by the
investor of the Shares; and

 

(iii)The investor or its management, in case of an entity, has sufficient
knowledge and experience in financial, investment and business matters to
evaluate the merits and risks of the prospective investment; and the investor is
able to bear the economic risk of the investment in the Shares and currently
could afford a complete loss of such investment.

 

[Signature Page Follows]

 

 

 

 

Sharing Economy International Inc.

 

INVESTOR QUESTIONNAIRE SIGNATURE PAGE

 

IN WITNESS WHEREOF, the undersigned has executed this Investor Questionnaire as
of the date set forth below and declares under oath that it is truthful and
correct to the best of the undersigned’s knowledge.

 

Signature of the Investor or Authorized Signatory of Investor:
______________________________

 

Name of Investor:
_________________________________________________________________

 

Title of Authorized Signatory:
_______________________________________________________

 

Date: ________________________________

 

If jointly held:

 

Signature of the Investor or Authorized Signatory of Investor:
______________________________

 

Name of Investor:
_________________________________________________________________

 

Name of Authorized Signatory:
______________________________________________________

 

Title of Authorized Signatory:
_______________________________________________________

 

Date: ________________________________

 

 

 

 

Appendix I

 

REGULATION S SUPPLEMENTAL QUESTIONNAIRE

 

I. INDIVIDUAL INVESTORS:

 

(Investors other than individuals should turn to Part II)

 

INITIAL EACH BOX TRUE OR FALSE OR COMPLETE, AS APPROPRIATE

 

Disclosure of Foreign Citizenship.

 

  1.

______ ________

True False

You are a citizen of a country other than the United States.   2.

_________________



Please specify the country of which you are a citizen.

 

PLEASE PROVIDE COPIES OF THE IDENTIFICATION DOCUMENTS ISSUED BY THE COUNTRY OF
WHICH YOU ARE A CITIZEN.

 

PLEASE SKIP PART II AND TURN TO PART III TO COMPLETE THE REPRESENTATIONS

 

 

 

 

II. NON-INDIVIDUAL INVESTORS:*

 

(Please answer Part II only if the purchase is proposed to be undertaken by a
corporation, partnership, trust or other entity)

 

●If the investment will be made by more than one affiliated entity, please
complete a copy of this questionnaire for EACH entity.

 

●PLEASE PROVIDE COPIES OF THE FORMATION DOCUMENTS ISSUED BY THE COUNTRY IN WHICH
YOU WERE FORMED.

 

INITIAL EACH BOX TRUE OR FALSE

 

Disclosure of Foreign Ownership.

 

1.

______ ________

True      False

You are an entity organized under the laws of a jurisdiction other than those of
the United States or any state, territory or possession of the United States (a
“Foreign Entity”).       2.

______ ________

True     False

You are a corporation of which, in the aggregate, more than one-fourth of the
capital stock is owned of record or voted by Foreign Citizens, Foreign Entities,
Foreign Corporations (as defined below) or Foreign partnerships (as defined
below) (a “Foreign Corporation”)       3.

______ ________

True     False

You are a general or limited partnership of which any general or limited partner
is a Foreign Citizen, Foreign Entity, Foreign Government, Foreign Corporation or
Foreign Partnership (as defined below) (a “Foreign Partnership”)       4.

______ ________

True     False

You are a representative of, or entity controlled by, any of the entities listed
in items 1 through 3 above.

 

Verification of Status as a Non -”U.S. Person” under Regulation S (capitalized
terms not defined in this section are defined in Part IV).

 

1.

______ ________

True     False

You are a partnership or corporation organized or incorporated under the laws of
the United States.       2.

______ ________

True     False

You are an estate of which any executor or administrator is a U.S. Person.  If
the preceding sentence is true, but the executor or administrator who is a U.S.
Person is a professional fiduciary and (i) there is another executor or
administrator who is a non-U.S. Person who has shared or sole investment
discretion with respect to the assets of the estate; and (ii) the estate is
governed by foreign law, you may answer “False.”         3.

______ ________

True     False

You are a trust of which any trustee is a U.S. Person.  If the preceding
sentence is true, but the trustee who is a U.S. Person is a professional
fiduciary and (i) there is another trustee who is a non-U.S. Person who has
shared or sole investment discretion with respect to the trust assets; and (ii)
no beneficiary of the trust is a U.S. Person, you may answer “False.”  

 



 

 

 

4.

______ ________

True     False

You are an agency or branch of a foreign entity located in the United States.  
     5. ______ ________
True     False You are a non-discretionary or similar account (other than an
estate or trust) held by a dealer or fiduciary for the benefit or account of a
U.S. Person.         6.

______ ________

True     False

You are a discretionary account or similar account (other than an estate or
trust) held by a dealer or other fiduciary organized or incorporated, or (if an
individual) resident in the United States.  If the preceding sentence is true,
but such account is held by a dealer or other professional fiduciary organized
or incorporated, or resident in the United States for the benefit or account of
a non-U.S. Person, you may answer “False.”         7.

______ ________

True     False

You are a partnership or corporation that was organized under the laws of any
foreign jurisdiction by a U.S. Person principally for the purpose of investing
in securities not registered under the Securities Act not organized or
incorporated.  If the preceding sentence is true, but you were organized or
incorporated and are owned by accredited investors (as defined in rule 501(a) of
Regulation D) who are not natural persons, estates or trusts, you may answer
“False.”         8.

______ ________

True     False

You are an employee benefit plan established and administered in accordance with
the law and customary practices and documentation of a country other than the
United States.         9.

______ ________

True     False

You are an agency or branch of a U.S. Person located outside the United States
that is (i) operated for valid business reasons; (ii) engaged in the business of
insurance or banking; and (iii) subject to substantive insurance or banking
regulation, respectively, where located.         10.

______ ________

True     False

You are the International Monetary Fund, the International Bank for
Reconstruction and Development, the Inter-American Development Bank, the Asian
Development Bank, the African Development Bank, the United Nations, or one of
their agencies, affiliates or pension plans.  

 

PLEASE TURN TO PART III TO COMPLETE THE REPRESENTATIONS

 



 

 

 

III. REPRESENTATIONS

 

By marking “True” to any of the foregoing, you acknowledge that the information
provided is accurate and that you will take such actions as such representation
requires if any action is so required.

 

1.

______ ________

True     False

You are fully informed as to the legal and tax requirements within the
jurisdiction in which you are located or domiciled regarding a purchase of the
Shares.         2.

______ ________

True     False

You have satisfied and fully observed the laws of the jurisdiction in which you
are located or domiciled in connection with the acquisition of the Units,
including (A) the legal requirements of your jurisdiction for the acquisition of
the Shares, (B) any foreign exchange restrictions applicable to such
acquisition, (C) any governmental or other consents that may need to be
obtained, and (D) the income tax and other tax consequences, if any, which may
be relevant to the holding, redemption, sale, or transfer of the Shares; and
further, you agree to continue to comply with such laws as long as you shall
hold the Shares.       3.

______ ________

True     False

You will not transfer or deliver any Shares except in accordance with the
restrictions set forth in the Agreement.       4.

______ ________

True     False

You will notify the Company immediately if you becomes a U.S. Person at any time
while you hold or own any Shares.       5.

______ ________

True     False

You are not subscribing on behalf of or funding your purchase of the Shares with
funds obtained from U.S. Persons.       6.

______ ________ ________

True     False          N/A

You have not been formed specifically for the purpose of investing in the
Company.       7.

______ ________

True     False

 

 

All offers to sell and offers to buy the Shares were made to or by you while you
were outside the U.S. and at the time that your order to buy the Shares was
originated, you were outside the U.S. You acknowledge that the Agreement does
not address international laws, rules or regulations (such as, without
limitation, taxation, securities and/or investment laws, rules or regulations of
any foreign jurisdiction).        

You should check the Office of Foreign Assets Control (the “OFAC”) website at
http://www.treas.gov/ofac before making the following representations:

 

8.

______ ________

True     False

 

The amounts invested by you were not and are not directly or indirectly derived
from any activities that contravene federal, state or international laws and
regulations, including anti-money laundering laws and regulations. Federal
regulations and Executive Orders administered by the OFAC prohibit, among other
things, the engagement in transactions with, and the provision of services to,
certain foreign countries, territories, entities and individuals. The lists of
the OFAC-prohibited countries, territories, individuals and entities can be
found on the OFAC website at http://www.treas.gov/ofac. In addition, the
programs administered by the OFAC (the “OFAC Programs”) prohibit dealing with
individuals1 or entities in certain countries, regardless of whether such
individuals or entities appear on any OFAC list.

 

 



1These individuals include specially designated nationals, specially designated
narcotics traffickers and other parties subject to OFAC sanctions and embargo
programs.

 



 

 

 

9.

______ ________

True     False

 

None of: (1) you; (2) any person controlling or controlled by you; (3) if you
are a privately-held entity, any person having a beneficial interest in you; or
(4) any person for whom you are acting as agent or nominee in connection with
this investment is a country, territory, entity or individual named on an OFAC
list, or a person or entity prohibited under the OFAC Programs. Please be
advised that the Company may not accept any subscription amounts from a
prospective investor if such investors cannot make the representation set forth
in the preceding sentence. You agree to promptly notify the Company should you
become aware of any change in the information set forth in any of these
representations. You are advised that, by law, the Company may be obligated to
“freeze the account” of any investor, either by prohibiting additional
subscriptions from it, declining any redemption requests and/or segregating the
assets in the account in compliance with governmental regulations, and that the
Company may also be required to report such action and to disclose such
investor’s identity to the OFAC.       10.

______ ________

True     False

 

None of: (1) you; (2) any person controlling or controlled by you; (3) if you
are a privately-held entity, any person having a beneficial interest in you; or
(4) any person for whom you are acting as agent or nominee in connection with
this investment is a senior foreign political figure2, or any immediate family3
member or close associate4 of a senior foreign political figure, as such terms
are defined in the footnotes below       11.

______ ________ ________

True     False          N/A

If you are affiliated with a non-U.S. banking institution (a “Foreign Bank”), or
if you receive deposits from, make payments on behalf of, or handle other
financial transactions related to a Foreign Bank: (1) the Foreign Bank has a
fixed address, and not solely an electronic address, in a country in which the
Foreign Bank is authorized to conduct banking activities; (2) the Foreign Bank
maintains operating records related to its banking activities; (3) the Foreign
Bank is subject to inspection by the banking authority that licensed the Foreign
Bank to conduct its banking activities; and (4) the Foreign Bank does not
provide banking services to any other Foreign Bank that does not have a physical
presence in any country and that is not a regulated affiliate.

 

 



2A “senior foreign political figure” is defined as a senior official in the
executive, legislative, administrative, military or judicial branch of a foreign
government (whether elected or not), a senior official of a major foreign
political party, or a senior executive of a foreign government-owned
corporation. In addition, a “senior foreign political figure” includes any
corporation, business or other entity that has been formed by, or for the
benefit of, a senior foreign political figure.

3“Immediate family” of a senior foreign political figure typically includes such
figure’s parents, siblings, spouse, children and in-laws.

4A “close associate” of a senior foreign political figure is a person who is
widely and publicly known to maintain an unusually close relationship with such
senior foreign political figure, and includes a person who is in a position to
conduct substantial domestic and international financial transactions on behalf
of such senior foreign political figure.

 

 

 

 

IV. DEFINITIONS

 

“U.S. Person” means:

 



i) any natural person who is a citizen of, or resident in, the U.S. (meaning the
United States of America, its territories and possessions, any State of the
United States, and the District of Columbia);

 

ii) any partnership, corporation or other entity organized or incorporated in,
or under the laws of the U.S.;

 

iii) any estate of which any executor or administrator is a U.S. Person;

 

iv) any trust of which any trustee is a U.S. Person;

 

v) any agency or branch of a foreign entity located in the U.S., or the income
of which is subject to U.S. income tax, regardless of source;

 

vi) any non-discretionary account or similar account (other than an estate or
trust) held by a dealer or other fiduciary for the benefit or account of a U.S.
Person;

 

vii) any discretionary account or similar account (other than an estate or
trust) held by a dealer or other fiduciary organized, incorporated, or (if an
individual) resident in the U.S.; and

 

viii) any partnership or corporation if: (A) organized or incorporated under the
laws of any foreign jurisdiction; and (B) formed by a U.S. Person principally
for the purpose of investing in securities not registered under the 1933 Act,
unless it is organized or incorporated, and owned, by “accredited investors” (as
defined in Rule 501(a) of Regulation D of the 1933 Act) who are not natural
persons, estates or trusts.

 

“non-U.S. Person” may include:

 

i) any discretionary account or similar account (other than an estate or trust)
held for the benefit or account of a non-U.S. Person by a dealer or other
professional fiduciary organized, incorporated, or (if an individual) resident
in the U.S.;

 

ii) any estate of which any professional fiduciary acting as executor or
administrator is a U.S. Person if (A) an executor or administrator of the estate
who is not a U.S. Person has sole or shared investment discretion with respect
to the assets of the estate; and (B) the estate is governed by foreign law;

 

iii) any trust of which any professional fiduciary acting as trustee is a U.S.
Person if (A) a trustee who is not a U.S. Person has sole or shared investment
discretion with respect to the trust assets and (B) no beneficiary of the trust
(and no settlor if the trust is revocable) is a U.S. Person;

 

iv) an employee benefit plan established and administered in accordance with the
law of a country other than the U.S. and customary practices and documentation
of such country;

 

v) any agency or branch of a U.S. Person located outside the U.S. if (A) the
agency or branch operates for valid business reasons and (B) the agency or
branch is engaged in the business of insurance or banking and is subject to
substantive insurance or banking regulation, respectively, in the jurisdiction
where located; and

 

vi) The International Monetary Company, the International Bank for
Reconstruction and Development, the Inter-American Development Bank, the Asian
Development Bank, the African Development Bank, the United Nations, and their
agencies, Affiliates and pension plans, and any other similar international
organizations, their agencies, Affiliates and pension plans.

 

 

 



 

 